DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Referring to claims 1-6, the claim in this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitoring component”, and “interpretation component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
6.	Claims 1-6 are drawn to a memory.
As per claim 1, the specification does not provide a clear definition for the claimed “memory”. A broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or 
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.
Claims 2-6 are rejected based on their dependency of independent claim 1.

7.	Claims 16-20 are drawn to a computer-readable storage medium.
As per claim 16, the specification does not provide a clear definition for the claimed “computer-readable storage medium”. A broadest reasonable interpretation for the term “computer-readable storage medium” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.
Claims 17-20 are rejected based on their dependency of independent claim 16.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second profile processor" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected based on their dependencies of dependent claim 14.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3, 7, 8, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishido et al. (US Pub. No. 2011/0106978 hereinafter “Shishido”).
Referring to claim 1, Shishido discloses a system, comprising: 
a memory that stores computer executable components (Shishido – par. [0138] discloses a local memory 122 that stores programs executed by a processor 121 of the processor substrate 12.); and 
(Shishido – par. [0138] discloses a processor 121 of the processor substrate 12 that executes programs stored on the local memory 122.), wherein the computer executable components comprise: 
a monitoring component that monitors a service processor that controls one or more functions for a data storage system and generates trend data indicative of trend information for the service processor (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example. When detecting abnormality in the SVP 20, the SVP monitoring unit 182 controls the SVP 20 via the communication line 55 to power off and on the SVP 20 in an attempt to recover the SVP 20.); and 
an interpretation component that performs one or more actions associated with the data storage system in response to a determination that the trend data satisfies a set of defined criteria associated with monitored conditions for the data storage system (Shishido – par. [0116] discloses the environment monitoring unit 181 monitors the operational state of the storage apparatus 10 in real time and acquires measurement values (hereinafter referred to as operational state information) sent from sensors (such as a temperature sensor, a voltage sensor, a current sensor, a condensation sensor, and a sensor that measures the number of rotations of a cooling fan for cooling the interior of the storage apparatus and the storage drives 171) disposed at various locations of the storage apparatus 10 as needed. The environment monitoring unit 181 is coupled to the processor substrates 12 via communication lines 54 such as exclusive lines and bus lines. The environment monitoring unit 181 transmits/receives control signals and data to/from the processor substrate 12. The environment monitoring unit 181 converts the acquired operational state information into a predetermined data format and supplies it to the processor substrate 12.). 

Referring to claim 3, Shishido discloses the system of claim 1, wherein the monitoring component generates log data indicative of log information for monitored event contexts associated with the service processor, and wherein the interpretation component performs the one or more actions associated with the data storage system based on the trend data and the log data (Shishido – see par. [0034-0038, 0116]).

Referring to claim 7, Shishido discloses a method, comprising: 
monitoring, by a system comprising a processor, a service processor that controls one or more functions for a data storage system (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example. Abstract discloses the service processor (SVP 20) manages a plurality of storage apparatuses 10.);
 generating, by the system, profile data, indicative of profile information for the service processor, based on the monitoring the service processor (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example.); and 
performing, by the system, one or more actions associated with the data storage system based on the profile data (Shishido – par. [0117] discloses when detecting abnormality in the SVP 20, the SVP monitoring unit 182 controls the SVP 20 via the communication line 55 to power off and on the SVP 20 in an attempt to recover the SVP 20.). 

Referring to claim 8, Shishido discloses the method of claim 7, wherein the generating the profile data comprises generating trend data indicative of trend information for the service processor (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example. When detecting abnormality in the SVP 20, the SVP monitoring unit 182 controls the SVP 20 via the communication line 55 to power off and on the SVP 20 in an attempt to recover the SVP 20.). 

Referring to claim 11, Shishido discloses the method of claim 7, further comprising: monitoring, by the system, network traffic received by the data storage system (Shishido – see Figs. 17, 19 and 21). 

Referring to claim 13, Shishido discloses the method of claim 7, further comprising: monitoring, by the system, a status of one or more applications associated with the service processor (Shishido – see par. [0176]). 

Referring to claim 16, Shishido discloses a computer-readable storage medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (Shishido – par. [0138] discloses a processor 121 of the processor substrate 12 that executes programs stored on the local memory 122.), comprising: 
monitoring a first service processor that controls a first function for a data storage system (Shishido – see par. [0060] disclosing a first one of the service processors communicatively coupled to a first one of the storage apparatuses to manage the first storage apparatus. Par. [0067] discloses the first service processor and the second service processor mutually monitor their operational states.); 
monitoring a second service processor that controls a second function for the data storage system (Shishido – see par. [0061] disclosing a second one of the service processors communicatively coupled to a second one of the storage apparatuses to manage the second storage apparatus. Par. [0067] discloses the first service processor and the second service processor mutually monitor their operational states.); 
generating first profile data indicative of first profile information (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example.) for the first service processor (Shishido – see par. [0067] disclosing the first service processor.); 
generating second profile data indicative of second profile information (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example.) for the second service processor (Shishido – see par. [0067] disclosing the second service processor.); and 
performing an action associated with the data storage system based on the first profile data and the second profile data (Shishido – see par. [0068 - 0069] disclosing the first service processor powers off and on the second service processor by controlling the service processor monitoring unit of the second storage apparatus when detecting that a failure has occurred in the second service processor. The second service processor powers off and on the first service processor by controlling the SVP monitoring unit of the first storage apparatus when detecting that a failure has occurred in the first service processor.).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2, 6, 9, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Callaghan et al. (US Pub. No. 2018/0365422 hereinafter “Callaghan”).
Referring to claim 2, Shishido discloses the system of claim 1, wherein the monitoring component monitors a health state of the service processor (Shishido – par. [0117] discloses the SVP monitoring unit 182 monitors the operational state (presence of abnormality) of the SVP 20 as needed through a polling mode or a heartbeat mode, for example. When detecting abnormality in the SVP 20, the SVP monitoring unit 182 controls the SVP 20 via the communication line 55 to power off and on the SVP 20 in an attempt to recover the SVP 20.); however, fails to explicitly disclose the monitoring component monitors a health state and security efficacy of the service processor.
Callaghan discloses the monitoring component monitors a security efficacy of the service processor (Callaghan – par. [0092] discloses the verification and monitoring system 380 uses the whitelist and software level data 386 to perform validation of the security state of service processors, such as service processor 310.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Callaghan’s teachings with Shishido’s teachings for the 

Referring to claim 6, Shishido discloses the system of claim 1, however, fails to explicitly disclose wherein the monitoring component monitors security mechanism data indicative of one or more security mechanism files associated with the data storage system and generates the trend data based on the security mechanism data. 
Callaghan discloses the monitoring component monitors security mechanism data indicative of one or more security mechanism files associated with the data storage system and generates the trend data based on the security mechanism data (Callaghan – see par. [0092-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Callaghan’s teachings with Shishido’s teachings for the benefit of providing a service processor and system that implements secure booting of the service processor and monitoring of service processor integrity (Callaghan – par. [0001]).

Referring to claim 9, Shishido discloses the method of claim 7, however, fails to explicitly disclose further comprising: performing, by the system, a hash check associated with one or more security mechanism files located in the data storage system. 
Callaghan discloses performing, by the system, a hash check associated with one or more security mechanism files located in the system (Callaghan – see par. [0092-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Callaghan’s teachings with Shishido’s teachings for the 

Referring to claim 10, Shishido and Callaghan disclose the method of claim 9, wherein the generating the profile data comprises comprise generating the profile data based on the hash check (Callaghan – see par. [0092-0098]). 

Referring to claim 17, Shishido discloses the computer-readable storage medium of claim 16, however, fails to explicitly disclose wherein the operations further comprise: performing a hash check associated with a security mechanism file located in the data storage system.
Callaghan discloses performing a hash check associated with a security mechanism file located in the data storage system (Callaghan – see par. [0092-0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Callaghan’s teachings with Shishido’s teachings for the benefit of providing a service processor and system that implements secure booting of the service processor and monitoring of service processor integrity (Callaghan – par. [0001]).

Referring to claim 18, Shishido and Callaghan disclose the computer-readable storage medium of claim 17, wherein the generating the first profile data comprises generating the first profile data based on the hash check (Callaghan – see par. [0092-0098]). 

Referring to claim 19, Shishido and Callaghan disclose the computer-readable storage medium of claim 17, wherein the generating the second profile data comprises generating the second profile data based on the hash check (Callaghan – see par. [0092-0098]). 

14.	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Zipperer et al. (US Patent No. 9,847,970 hereinafter “Zipperer”).
Referring to claim 12, Shishido discloses the method of claim 11, however, fails to explicitly disclose wherein the generating the profile data comprises generating the profile data based on the network traffic received by the data storage system.
Zipperer generating the profile data based on the network traffic received by the data storage system (Zipperer – col. 2, lines 45-48; col. 3, lines 42-55 discloses a computing resource that is in the path of attack traffic may detect an attack by detecting an increase in network traffic. Health information can then be generated for the processor of the computing resource based on the attack traffic. The health information can be equivalent to the claimed “profile data”.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Zipperer’s teachings with Shishido’s teachings for the benefit of utilizing the technologies for dynamic traffic regulation in a network to regulate the amount of network traffic that is flowing through the traffic regulators (Zipperer – col. 2, lines 6-11).

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Callaghan, and further in view of Campanotti et al. (US Pub. No. 2016/0042024 hereinafter “Campanotti”).
Referring to claim 20, Shishido and Callaghan disclose the computer-readable storage medium of claim 17, however, fail to explicitly disclose wherein the performing the hash check comprises performing a message-digest algorithm or a secure hash algorithm.
(Campanotti – see par. [0037] disclosing object integrity verification using a message digest algorithm or secure hash algorithm.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Campanotti’s teachings with Shishido and Callaghan’s teachings for the benefit of providing the integrity status of data to a storage system user (Campanotti – Abstract).

Allowable Subject Matter
16.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the monitoring component monitors a second service processor associated with the data storage system and generates second trend data indicative of different trend information for the second service processor or one or more other in-network processors”, in combination with other recited limitations in dependent claim 4.
Dependent claim 5 is allowable based on their dependency of claim 4.

17.	Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach monitoring, by the system, a second service processor that controls one or more other functions for the data storage system; and generating, by the system, second profile data indicative of different profile information for the second profile processor”, in combination with other recited limitations in dependent claim 14.
Dependent claim 15 is allowable based on their dependency of claim 14.

Conclusion
18.	Claims 1-20 are rejected.
		
		The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181